In an action, inter alia, to recover damages for wrongful death, plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Rockland County, dated December 5, 1978, as granted defendant Southfield Heights, Inc.’s, motion for summary judgment dismissing the complaint as against it. Order affirmed insofar as appealed from, without costs or disbursements. The complaint sets forth causes of action for negligence and wrongful death. No reasonable view of the allegations of the complaint would support a claim that the respondent was guilty of the infliction of an intentional tort. Sections 10 and 11 of the Workers’ Compensation Law were, therefore, an absolute bar to the institution of the present action against the respondent. Consequently, dismissal was proper (see Finch v Swingly, 42 AD2d 1035). Damiani, J. P., Lazer, Gibbons and O’Connor, JJ., concur.